Petition by defendant (Donna T. Stilwell) for discretionary review pursuant to G.S. 7A-31 and Appellate Rules 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals allowed 5 June 1997. Petition by defendant (Paula C. Burgoon) for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting' opinion in the Court of Appeals allowed 5 June 1997. Petition by plaintiffs (Liberty Mutual Insurance Company and State Farm Mutual Automobile Insurance Company) for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals allowed 5 June 1997.